Citation Nr: 0615972	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition 
manifested by lumbar spine stenosis, back pain and nerve 
damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The case was brought before the Board in May 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include obtaining identified 
private treatment records. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

The veteran currently has a low back condition, but there is 
no competent evidence that shows a causal link between his 
condition and any remote incident of service.


CONCLUSION OF LAW

The veteran's back condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, there is conflicting evidence 
whether the veteran has low back arthritis, but even assuming 
arguendo he does, no legal presumption is applicable here 
because the earliest evidence of the veteran's arthritis is 
March 1999, over five decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his low back pain began shortly 
after two in-service hernia operations administered under 
spinal anesthesia. He alleges that the spinal injections 
caused permanent damage to his back.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm two hernia 
operations, a June 1944 hernia operation on the right side, 
and an October 1944 hernia operation on the left side. The 
veteran's June 1946 exit examination, moreover, notes 
bilateral hernia scars, but does not note any other 
abnormality or condition. 

The first question that must be addressed, therefore, is 
whether incurrence of a chronic back condition is factually 
shown during service. The Board concludes it was not. 
Although the veteran underwent two operations performed under 
spinal, in both cases the veteran was sent back to active 
duty less than one month later. Both in-service operations, 
moreover, occurred shortly after enlistment and he was fully 
able to serve for nearly two more years without any 
complaints, treatments or diagnoses of any back condition. 
His service medical records are simply devoid of any findings 
consistent with a chronic back condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current back 
condition is related to his in-service operations or any 
other remote incident in service. The Board concludes it is 
not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any back 
symptomatology until March 1999, over fifty years later. At 
that time, the veteran underwent a back x-ray revealing 
arthritis and osteopenia of the lumbar spine. Similarly, a 
March 1999 private treatment record from Dr. YHT indicates a 
finding of lumbar spondylosis and degenerative disk disease. 
No other subsequent medical record confirms arthritis of the 
spine or degenerative disk disease. Rather, the veteran's 
treatment records from 2000 to 2005 show medical assessments 
including chronic muscle spasms, spinal stenosis, and muscle 
strain. No medical provider has ever linked any of his low 
back conditions to the in-service spinal anesthesia or any 
other remote incident of service.

The veteran underwent a VA examination in November 2005, 
where the examiner diagnosed the veteran with "back pain" 
specifically ruling out "osteoarthritis, canal stenosis, 
herniated disk or other abnormalities." In commenting on 
whether the veteran's back problems are related to his in-
service medical treatments, the examiner opined as follows:

It is this examiner's opinion that the patient's history 
of a spinal anesthetic striking the vertebra would in no 
way account for the complaints that the patient is 
experiencing now and is more likely due to chronic 
lumbar strain which is worsening as the patient gets 
older. As a former general surgeon, I have seen multiple 
spinal anesthetics, including ones that have hit the 
vertebra and also have hit the nerves without causing 
any permanent damage due to that incident. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
March 1999 private treatment records. Also compelling, 
although the ultimate diagnosis of the veteran's condition 
has differed, no medical provider has ever linked the 
veteran's back condition with any incident of service or 
otherwise conflicted with the VA examiner's opinion. 

The Board has considered the veteran's statements that he has 
suffered with pain ever since his in-service operations. 
There simply is no medical evidence, however, to support 
continuity of symptomatology since 1944. Rather, the first 
reported treatment for back pain was not until March 1999, 
over fifty years after service. Although he believes that his 
low back condition was caused by in-service spinal 
anesthesia, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Regrettably, no doctor has ever opined that any of 
his back conditions are related to any remote incident in 
service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current back condition in 
service or for decades thereafter. Furthermore, even assuming 
in-service injuries occurred, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in April 2001, April 2002, September 2003, 
and June 2005.  Those letters advised the claimant of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The June 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  

The Board previously remanded this case in May 2005 to give 
the claimant an opportunity to provide more information about 
the whereabouts of private treatment records he identified as 
relevant to his claim. The RO sent the claimant a request for 
this information by letter in 2005. He did not provide any 
additional information, and was given ample time to respond. 
Accordingly, the Board concludes the RO has fulfilled its 
duty to assist. The claimant has at no time referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service.  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the claimant's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a low back condition 
manifested by lumbar spine stenosis, back pain and nerve 
damage is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


